Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/385313, filed on 04/16/2019. Claims 1-19 are still pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the balustrade" in line9-10 and 13. It is unclear which of the “at least one movable balustrade” from line 5 this limitation is referring to. 
Claims 2, 4, 6, and 9, recite the limitation "the balustrade".  It is unclear which of the “at least one movable balustrade” from claim 1, line 5 this limitation is referring to. 
Claims 3-5 recite the limitation "said balustrade".  It is unclear which of the “at least one movable balustrade” from claim 1, line 5 this limitation is referring to. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/093157 to Miyahara et al (henceforth referred to as Miyahara).
Regarding claims 1-6, 8, 11, and 19, Miyahara discloses an elevator safety arrangement comprising: 
a hoistway (i.e. given);
an elevator car (i.e. Fig. 1, ref. 2) mounted in the hoistway; 
a working platform (i.e. Fig. 17, ref. 4); 
at least one movable balustrade (i.e. Fig. 17, ref. 510), which is movable between a substantially upright position (i.e. Fig. 17(A)) and a substantially horizontal position (i.e. Fig. 18(A)); 
a sensing arrangement for sending position of the movable balustrade, said sensing arrangement for sensing position of the movable balustrade comprising at least one sensor (i.e. Fig. 17(A), ref. 90) for sensing position of the balustrade, 
wherein said at least one sensor for sensing position of the balustrade comprises a sensing body (i.e. Fig. 17(B), bottom portion of ref. 90 indicated by ref. 90) and a sensor head (i.e. Fig. 17(B), top thin portion of ref. 90 indicated near ref. 86), and the balustrade is arranged to move the sensor head when pivoted, the balustrade comprising a cam member (i.e. Fig. 20, ref. 84) pivotal together with the balustrade, the cam member comprising one or more protrusions and depressions (i.e. see mark up of Fig. 20(A)), and the sensor head is placed against the cam member for being actuated by aid of at least one protrusion.
Wherein the sensor head is horizontally movable relative to the sensor body (i.e. horizontal is a relative term, by turning Fig. 17(B) around 90 degrees, the head portion moves relative to the body portion in a horizontal manner), and the balustrade is arranged to move the sensor head horizontally when pivoted (i.e. when Fig. 18(B) is turned in 90 degrees).
Wherein said balustrade is mounted on the working platform pivotally between said substantially upright position and said substantially horizontal position (i.e. Fig. 19, balustrades seen pivotable about ref. 34). 
Wherein said balustrade is mounted on the working platform pivotally around a pivoting fulcrum (i.e. Fig. 18, ref. 32) between said positions, and said at least one sensor for sensing position of the balustrade is beside the pivoting fulcrum of the balustrade (i.e. Fig. 19, ref. 90 is relatively situated “beside” ref. 32 on the left). 
Wherein in said substantially horizontal position said balustrade lies over the planar upper tread surface of the working platform covering it at least partially (i.e. Fig. 18(A), ref. 520, 540 and 530 are situated over surface of ref. 4). 
Wherein the sensor head is arranged to be compressed by the one or more protrusions when the balustrade is pivoted such that the sensor head is at appoint of a protrusion (i.e. Fig. 20(B), ref. 90), and said compression is arranged to be relieved when the sensor head is at a point of a depression (i.e. Fig. 19, ref. 90).
Wherein said cam member comprises two of said depressions (i.e. see mark up of Fig. 20(A), left and right depressions).
Wherein said balustrade is mounted on the working platform such that its weight is carried by the working platform (i.e. Fig. 17(A) and (B), ref. 510 and 4). 
An elevator (i.e. Title) comprising an elevator safety arrangement as defined in claim 1. 

    PNG
    media_image1.png
    315
    272
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/093157 to Miyahara et al.
Regarding claims 7 and 10, Miyahara does not specifically teach two sensors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two sensors instead of one for redundant safety means incase of failure in one of the sensors, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. 

Allowable Subject Matter
Claims 9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2016/110934 to Maruyama teaches a collapsible balustrade with a sensor but does not teach a cam;
EP 2 138 440 to Matsuoka et al teaches a collapsible balustrade with a sensor but does not teach a cam;
WO 2018/078762 to Shindo et al teaches a collapsible balustrade with a sensor but does not teach a cam;
US Patent 10,836,605 to Roussel teaches a collapsible balustrade with a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654